Exhibit 10.31

 

FORM OF OFFER LETTER FOR EXECUTIVE OFFICERS

 

[RIGHTNOW TECHNOLOGIES, INC. LETTERHEAD]

 

[DATE]

 

 

[NAME]

c/o RightNow Technologies, Inc.

136 Enterprise Blvd.

Bozeman, MT  59718

 

Dear [NAME],

 

I am pleased to offer you a full-time position with RightNow Technologies
(“RightNow”) as [POSITION] located in Bozeman, Montana.  If you accept this
offer, you will report to Greg Gianforte, Chief Executive Officer.  Your start
date will be effective upon your acceptance of this offer.

 

Your on Target Earnings (OTE) will be [OTE], comprising a base of [BASE SALARY]
per year with an on-target bonus potential of [BONUS POTENTIAL] per annum.  In
addition, [OPTION SHARES] of RightNow common stock, which will vest over four
years and be governed by the terms of the applicable stock option agreement.

 

[REPORTING]

 

[INDEMNIFICATION]

 

Any capitalized terms in this letter shall have the same meaning as in the
attachment to this letter.

 

Termination of Employment:  You will receive the following benefits if your
employment with the Company (or any successor company or affiliated entity with
which you are then employed) is terminated by the Company or such other employer
without Cause:

 

 

(i)

acceleration of [TERMINATION ACCELERATION]of your then unvested stock options in
connection with the attendant stock option award, and stock option awards made
after the date of this letter, and subject to the terms and conditions of each
such stock option agreement that is executed by you and the Company; and

 

 

 

 

(ii)

[TERMINATION SEVERANCE] salary continuation at your then current on target
earnings (OTE) as determined by the Company’s Compensation Committee from time
to time.

 

--------------------------------------------------------------------------------


 

Termination of Employment following a Change of Control:  In lieu of the
benefits referred to above, you will receive the following benefits if (a) your
employment with the Company (or any successor company or affiliated entity with
which you are then employed) is terminated by the Company or such other employer
without Cause within twelve months following the date of a Change in Control of
the Company; or (b) your employment with the Company (or any successor company
or affiliated entity with which you are then employed) is terminated by you for
Good Reason within twelve months following the date of a Change in Control of
the Company:

 

 

(i)

acceleration of [CHANGE OF CONTROL ACCELERATION] of your then unvested stock
options in connection with the attendant stock option award, and stock option
awards made after the date of this letter, and subject to the terms and
conditions of each such stock option agreement that is executed by you and the
Company; and

 

 

 

 

(ii)

[CHANGE OF CONTROL SEVERANCE] salary continuation at your then current on target
earnings (OTE) as determined by the Company’s Compensation Committee from time
to time.

 

The above-listed termination benefits will apply to your approved option grant
and all option grants in the future.

 

Actions:  If this offer meets with your approval, please take the following
actions:

 

1.               Sign this letter to indicate your acceptance and return a copy
to Vicki Pollington.

 

2.               Return a copy of the signed Indemnification Agreement to Vicki
Pollington.

 

3.               Retain one copy of each document for your records.

 

We look forward to working with you in your new position.

 

 

RIGHTNOW TECHNOLOGIES, INC.

 

 

By:

 

 

 

 

Greg Gianforte

[NAME]

 

 

Date: [ACCEPTANCE DATE]

 

--------------------------------------------------------------------------------


 

ATTACHMENT

 

DEFINITIONS

 

“CHANGE IN CONTROL” SHALL MEAN A CHANGE IN OWNERSHIP OR CONTROL OF THE COMPANY
EFFECTED THROUGH ANY OF THE FOLLOWING TRANSACTIONS:

 

 

1.

MERGER, CONSOLIDATION OR OTHER REORGANIZATION UNLESS SECURITIES REPRESENTING
MORE THAN 50% OF THE TOTAL COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE
SUCCESSOR CORPORATION ARE IMMEDIATELY THEREAFTER BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY AND IN SUBSTANTIALLY THE SAME PROPORTION, BY THE PERSONS WHO
BENEFICIALLY OWNED THE COMPANY’S OUTSTANDING VOTING SECURITIES IMMEDIATELY PRIOR
TO SUCH TRANSACTION;

 

 

 

 

2.

THE SALE, TRANSFER OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS;

 

 

 

 

3.

THE ACQUISITION, DIRECTLY OR INDIRECTLY BY ANY PERSON OR RELATED GROUP OF
PERSONS (OTHER THAN THE COMPANY OR A PERSON THAT DIRECTLY OR INDIRECTLY
CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE COMPANY), OF
BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 OF THE EXCHANGE ACT) OF
SECURITIES POSSESSING MORE THAN 50% OF THE TOTAL COMBINED VOTING POWER OF THE
COMPANY’S OUTSTANDING SECURITIES PURSUANT TO A TENDER OR EXCHANGE OFFER MADE
DIRECTLY TO THE COMPANY’S STOCKHOLDERS; OR

 

 

 

 

4.

A CHANGE IN THE COMPOSITION OF THE BOARD OF DIRECTORS OVER A PERIOD OF 36
CONSECUTIVE MONTHS OR LESS SUCH THAT A MAJORITY OF THE DIRECTORS CEASES, BY
REASON OF ONE OR MORE CONTESTED ELECTIONS FOR DIRECTORSHIP, TO BE COMPRISED OF
INDIVIDUALS WHO EITHER (I) HAVE BEEN DIRECTORS CONTINUOUSLY SINCE THE BEGINNING
OF SUCH PERIOD OR (II) HAVE BEEN ELECTED OR NOMINATED FOR ELECTION AS DIRECTORS
DURING SUCH PERIOD BY AT LEAST A MAJORITY OF THE DIRECTORS DESCRIBED IN CLAUSE
(I) WHO WERE STILL IN OFFICE AT THE TIME THE BOARD OF DIRECTORS APPROVED SUCH
ELECTION OR NOMINATION.

 

Following a Change in Control, “Company” shall refer to the successor
corporation in the transaction.

 

TERMINATION OF EMPLOYMENT FOR “CAUSE” SHALL MEAN TERMINATION BY THE COMPANY OF
YOUR EMPLOYMENT BASED UPON (I) THE WILLFUL AND CONTINUED FAILURE BY YOU
SUBSTANTIALLY TO PERFORM YOUR DUTIES AND OBLIGATIONS (OTHER THAN ANY SUCH
FAILURE RESULTING FROM YOUR INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR ANY
SUCH ACTUAL OR ANTICIPATED FAILURE RESULTING FROM YOUR TERMINATION FOR “GOOD
REASON” AS DEFINED BELOW), (II) YOUR CONVICTION OR PLEA BARGAIN IN CONNECTION
WITH THE COMMISSION OR ALLEGED COMMISSION OF ANY FELONY OR GROSS MISDEMEANOR
INVOLVING MORAL TURPITUDE, FRAUD OR MISAPPROPRIATION OF FUNDS, OR (III) YOUR
WILLFUL ENGAGING IN MISCONDUCT WHICH CAUSES SUBSTANTIAL INJURY TO THE COMPANY,
ITS OTHER EMPLOYEES OR ITS CLIENTS, WHETHER MONETARILY OR OTHERWISE.  FOR
PURPOSES OF THIS PARAGRAPH, NO ACTION OR FAILURE TO ACT ON YOUR PART SHALL BE
CONSIDERED “WILLFUL” UNLESS DONE, OR OMITTED TO BE DONE, BY YOU IN BAD FAITH AND
WITHOUT REASONABLE BELIEF THAT YOUR ACTION OR OMISSION WAS IN THE BEST INTERESTS
OF THE COMPANY.

 

--------------------------------------------------------------------------------


 

“GOOD REASON” SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS FOLLOWING
A CHANGE IN CONTROL, EXCEPT FOR THE OCCURRENCE OF SUCH AN EVENT IN CONNECTION
WITH THE TERMINATION OF YOUR EMPLOYMENT BY THE COMPANY (OR ANY SUCCESSOR COMPANY
OR AFFILIATED ENTITY THEN EMPLOYING YOU) FOR CAUSE, DISABILITY OR DEATH:

 

1.               THE ASSIGNMENT TO YOU OF EMPLOYMENT DUTIES OR RESPONSIBILITIES
WHICH ARE NOT SUBSTANTIALLY COMPARABLE IN RESPONSIBILITY AND STATUS TO THE
EMPLOYMENT DUTIES AND RESPONSIBILITIES YOU HELD IMMEDIATELY PRIOR TO THE CHANGE
IN CONTROL;

 

2.               A REDUCTION IN YOUR BASE SALARY AS IN EFFECT IMMEDIATELY PRIOR
TO THE CHANGE IN CONTROL OR AS THE SAME MAY BE INCREASED FROM TIME TO TIME
DURING THE TERM OF THIS AGREEMENT; OR

 

3.               REQUIRING YOU TO WORK IN A LOCATION MORE THAN 50 MILES FROM
YOUR OFFICE LOCATION IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, EXCEPT FOR
REQUIREMENTS OF TEMPORARY TRAVEL ON THE COMPANY’S BUSINESS TO AN EXTENT
SUBSTANTIALLY CONSISTENT WITH YOUR BUSINESS TRAVEL OBLIGATIONS IMMEDIATELY PRIOR
TO THE CHANGE IN CONTROL.

 

--------------------------------------------------------------------------------


 

SCHEDULE OF MATERIAL DIFFERENCES
TO EXHIBIT 10.31

 

Name

 

Date

 

Position

 

OTE

 

Base
Salary

 

Bonus
Potential

 

Reporting

 

Indemnification

 

Jeffrey C. Davison

 

January 28, 2008

 

Vice
President
and Chief
Financial
Officer

 

$

300,000

 

$

200,000

 

$

100,000

 

Your position will meet the requirements of SEC Rule 16a-1, and accordingly you
will be designated as an officer of RightNow Technologies, Inc. (the “Company”)
for the purpose of Section 16 of the Securities and Exchange Act of 1934
(“Executive Officer”). As an Executive Officer, there will be additional SEC
reporting requirements that pertain to your employment and remuneration. You are
herewith provided with a copy of the Company’s Section 16 Manual, which you
should carefully review.

 

In addition, the Company has adopted a policy of indemnifying its Executive
Officers and directors for certain types of liabilities. In this regard, I
enclose a copy of our standard indemnification agreement for your review and
signature.

 

Susan J. Carstensen

 

January 28, 2008

 

Vice
President
and Chief Operating Officer

 

$

400,000

 

$

240,000

 

$

160,000

 

N/A. However, Ms. Carstensen’s previous designation as a Section 16 officer
continues.

 

N/A. However, Ms. Carstensen previously signed RightNow’s standard
indemnification agreement.

 

 

--------------------------------------------------------------------------------


 

Name

 

Option Shares

 

Termination Acceleration

 

Termination Severance

 

Change of
Control
Acceleration

 

Change of Control Severance

 

January 29, 2008

 

Jeffrey C. Davison

 

the Board has approved a new grant to you of options to purchase 75,000 shares

 

12.5

%

6 months

 

100

%

6 months

 

January 29, 2008

 

Susan J. Carstensen

 

the Board has approved a new grant to you of options to purchase 100,000 shares

 

12.5

%

6 months

 

100

%

6 months

 

January 29, 2008

 

 

This schedule sets forth the material terms, to the extent they are different,
of the offer letters with each of Jeff Davison and Susan Carstensen.  The form
is filed herewith.

 

--------------------------------------------------------------------------------